Citation Nr: 1620935	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-28 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), a depressive disorder, an adjustment disorder, an anxiety disorder, and polysubstance abuse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1969 to September 1971.  He served in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Manchester, New Hampshire, Regional Office (RO) which, in pertinent part, denied service connection for PTSD. In July 2013, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO). A hearing transcript was prepared and incorporated into the record. In October 2013, the RO denied service connection for an acquired psychiatric disorder to include an anxiety disorder, an adjustment disorder, and polysubstance abuse. In January 2014, the Veteran was afforded a videoconference before the undersigned Veterans Law Judge. A hearing transcript was prepared and incorporated into the record.  In May 2014, the Board remanded the Veteran's appeal to the RO for additional action.  The claim was remanded by the Board again in June 2015.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegal v. West, 11 Vet. App. 268 (1998).

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1.  A diagnosis of PTSD is not shown.

2.  An acquired psychiatric disorder is not shown to be related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in November 2011.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and the Veteran's statements. 

He was provided VA psychiatric examinations in November 2011, August 2014, and October 2015.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the January 2014 hearing, the undersigned fully explained the issues on appeal, noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

To establish entitlement to service connection for PTSD there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  Specifically, he states that several incidents in service caused him to become depressed and socially withdrawn.  In an October 2015 statement, he testified that he witnessed two South Vietnamese soldiers stabbing the deceased body of a North Vietnamese soldier.  He described another incident in which he was driving a vehicle through a check point and, due to a miscommunication, his vehicle was fired upon by allies.  He also described incidents in which he was stung by jellyfish, witnessed a car crash, almost fired his rifle accidently, and fired his rifle at two stray dogs to scare them.  He describes reacting to these incidents with guilt and regret.  In a November 2015 statement, he described incidents in which a dog attacked him during training, he stepped on an unarmed booby trap, and another soldier threw a grenade in a lake where he was swimming.  

A July 2013 statement from the Veteran's spouse, L.J.C., describes his current issues with anxiety, including overeating and difficulty sleeping.  A July 2013 statement from J.C., the Veteran's daughter, describes him as paranoid and overprotective.  A statement from the Veteran's friend, C.R., describes him as "politely withdrawn" and "empathetic," and notes that the Veteran is "a good reliable worker, he is a dedicated family man, and he is generous and outgoing."

A December 2006 VA treatment note shows that the Veteran was seeking help for depression, and notes that he has not had any prior treatment for PTSD.  Several VA treatment records dated from 2006 list "PTSD" under the Veteran's problem list, but do not contain an official diagnosis.  A July 2007 VA treatment record specifically states that the Veteran does not meet the DSM-IV criteria for PTSD.  

At the November 2011 VA examination, the diagnoses were dysthymic disorder and polysubstance abuse.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Specifically, neither of the stressors described by the Veteran in the November 2011 examination, "I began using heroin and it became my life; was always looking for it," and "in Vietnam Sgt. Curtis used to wake us up every morning by slapping our feet.  This used to irritate me," met the diagnostic criteria for a traumatic event.

Another VA examination was provided in August 2014, where the diagnosis was depressive disorder "secondary to chronic pain in hips, knees, shoulders and headaches."  He told the examiner that his stressor was experiencing two rocket attacks during service.  Although the claimed stressor met the criteria for a diagnosis of PTSD, the examiner determined that the Veteran's reaction to the stressor did not.  Specifically, the examiner noted that "he only has thoughts of the rocket attacks once every two months.  He has good relations with his wife and children.  He has been at the same place of employment for 30+ years and has not had any serious problems at work that would result in him being worried about employment status."  Thus, the examiner determined that he did not meet the full criteria for PTSD under DSM-V standards.  The examiner also noted that, although PTSD is listed as an ongoing problem for the Veteran in his VA treatment records, such records do not contain a diagnosis conforming to the DSM-IV or V.  

At the October 2015 VA examination, the diagnosis was persistent depressive disorder with anxious distress.  Of the seven reported stressors, the examiner determined that only the following incidents were sufficient to support a diagnosis of PTSD: when he was shot at by an ally while passing through a check point; when he witnessed the aftermath of a motor vehicle accident, when he witnessed two soldiers stabbing a deceased body, and when he stepped on a booby trap.  However, the examiner opined that the Veteran did not meet the full criteria for a PTSD diagnoses because he does not demonstrate "any significant associated re-experiencing symptoms."  The examiner went on to note that, "he does describe some mild related avoidance symptoms, but this appears to be more a function of his depression than of his trauma exposure.  In fact, his extensive negative rumination is primarily depressive in nature, rather than trauma-driven, and his reactivity is related to situations where he feels wronged or guilty."  The examiner acknowledged that "PTSD" has appeared in the Veteran's problem list in VA treatment records, but noted that there has never been a formal diagnosis of PTSD.  Rather, the VA treatment records merely report symptoms of PTSD, which are not sufficient to render a diagnosis.  Finally, the examiner opined that, "there is
no evidence that his depression is in any way related to or incurred in  military service, or is related to or aggravated by any of his service-connected disabilities."

The Board finds that service connection for PTSD is precluded because the evidence does not reflect such a diagnosis; in order for service connection for PTSD to be granted, a current diagnosis of PTSD is required.  38 C.F.R. §§ 3.303, 3.304, 4.125; Brammer, supra.  To the extent that the Veteran is asserting that he has PTSD, the assertion is not competent or probative as to a diagnosis, as the Veteran is not shown to have the requisite expertise to render a diagnosis of PTSD, which requires specialized mental health training.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms).  

The Board carefully considered the VA records showing "PTSD" among the Veteran's ongoing medical problems; however finds that this notation has little probative value and is outweighed by the VA examinations of record.  While the records demonstrate the presence of some symptoms of PTSD, it is not a diagnosis of PTSD that meets the criteria of 38 C.F.R. § 4.125(a).  Rather, it appears that the notation was reflective of the fact that the Veteran experienced some symptoms of PTSD.  Those symptoms and the VA treatment records were noted by the licensed psychologist who performed the October 2015 VA examination, who after review of the record, consideration of subjective complaints and completion of a mental status examination ultimately concluded that the Veteran did not meet all of the DSM-IV criteria for a PTSD diagnosis.  The examiner specifically explained that the Veteran did not meet the criteria of re-experiencing the trauma or being subject to recurrent and intrusive distressing recollections of the stressor.  The examiner clearly indicated that although the Veteran met criteria A (being exposed to a traumatic event where the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the response involved intense fear, helplessness or horror), "only one Criterion D symptom is related to his reported stressors and only one Criterion E symptom is related to a reported stressor, which is not sufficient to diagnose PTSD."  The Veteran did not have any Criterion B symptoms.  

The Board further finds that an acquired psychiatric disorder, including depression, is not related to the Veteran's active duty service.  Service treatment records fail to reflect any complaints or treatment related to mental health.  The September 1971 examination performed in connection with the Veteran's separation from service indicated the Veteran's psychiatric condition was normal.  

VA examinations and opinions provided in conjunction with his claim did not provide a medical nexus opinion linking any current psychiatric condition to service.  These examiners reviewed the record and considered the Veteran's subjective complaints.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The August 2014 VA examiner specifically noted the depressive disorder was secondary to chronic pain.  The August 2014 VA examiner noted that they could not provide an opinion as to whether the psychiatric disorder as related to service without resorting to speculation.  The examiner explained that psychiatric diagnoses are made based upon what the patient reports at the time of the interview and what records the other doctor reviewed and therefore it was difficult to comment on any other diagnoses because the only one that noted a record review was the prior November 2011 examination that diagnosed dysthymic disorder.  The examiner opined it did not appear the dysthymic disorder was related to combat in Vietnam.  The examiner noted it would be "unethical for me to decide from reading these past records and say that his diagnoses was due to military service.  Regarding, his current diagnosis of depressive disorder due to another medical condition, I can say that that diagnosis is related to his chronic pain and not due to his military service."  The examiner was also asked to comment as to whether any substance abuse was due to acquired psychiatric disability and further explained that the Veteran stopped using all substances and typically if polysubstance abuse was being used to self-medicate symptoms it would be ongoing to the present day.  While the 2014 VA examiner used the phrase "resort to speculation" a review of the record reflects that the examiner meant to say he could not opine as to some of the other diagnoses in the file but clearly had no problem providing an opinion as to the etiology of the depressive disorder and dysthymic disorder.  When examining the report the examiner felt it would be "unethical" to link the condition to service.  As the report must be read as a whole, it is clear that the examiner was not simply resorting to speculation.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012); see also Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012)(noting an examination is adequate when it "sufficiently inform[s] the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  As such, although the phrase appears in the opinion, it does not render the examination inadequate as there is no indication that the opinion provided was speculative.  The October 2015 VA examiner further found the condition was not related to service-connected disability or aggravated by a service-connected disability.  Thus, service connection for an acquired psychiatric disorder is not warranted.

The Board acknowledges the Veteran's assertion that he has a psychiatric disorder as a result of his active duty service and the lay statements documenting a long history of symptoms.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran and his spouse and children lack the medical training and expertise to provide a complex medical opinion such as diagnosing his psychiatric symptomatology or providing a medical nexus opinion.  See Layno, 6 Vet. App. 465, see also Jandreau, supra.  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder); See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Therefore, the Veteran's assertion that his psychiatric symptoms are related to service is insufficient to establish a nexus for service connection purposes. 

The Board also considered the August 2013 statement of C.R., M.D.  Dr. R. described the Veteran's personality and made it clear that there were times that the Veteran was withdrawn and things that the Veteran refused to share as "any suffering was effectively sealed off."  Dr. R. indicated, however, that he has "no expertise in the diagnosis or management of PTSD, so my comments are just those of a friend" and indicated that he was an anesthesiologist. See e.g. Sklar v. Brown, 5 Vet. App. 140, 146 (1993) (Observing that a specialist's opinion as to a medical matter outside of his or her specialty to be given little weight). Here, Dr. R. does not attempt to diagnose the Veteran or link any condition to service.  Rather, he wrote about the Veteran's personality and symptoms.  While the statement is competent to that extent, it still does not provide the necessary nexus to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder to include PTSD, a depressive disorder, an adjustment disorder, an anxiety disorder, and polysubstance abuse is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


